Citation Nr: 1625436	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-operative laminectomy (L5) of the lumbar spine.

3.  Entitlement to service connection for bilateral hip arthritis, to include as secondary to lumbar spine disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for glaucoma, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.
7.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1978 to May 1980, and from December 1990 to July 1991, which included service in the Southwest Asia Theater of Operations during the Persian Gulf War.  Further, the record reflects she had additional Reserve service.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The RO in Winston-Salem, North Carolina, currently has jurisdiction over the Veteran's appeal.

The Board notes that the lumbar spine claim was previously denied by rating decisions promulgated in July and September 2004, and the Veteran did not appeal those denials.  Under normal circumstances, new and material evidence would be required to reopen a previously denied claim; and the present claim was denied on that basis, to include in the May 2010 Statement of the Case (SOC).  However, in October 2008, relevant service records were added to the record.  Pursuant to 38 C.F.R. § 3.156(c), when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the prior decision without the need for new and material evidence.  Therefore, the Board will consider the lumbar spine claim de novo. 

The Board further notes that the Veteran also perfected an appeal on the issues of entitlement to service connection for a right wrist disability and fibromyalgia, as well as entitlement to a TDIU.  However, these benefits were established by a December 2013 rating decision.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with this decision, to include the initial rating assigned for the right wrist or fibromyalgia, and the effective dates assigned for any of these benefits.  Therefore, these matters have been resolved and are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection). 

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the diabetes mellitus claim.  However, as addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the underlying service connection claim, as well as the service connection claims for glaucoma, hypertension, and neuropathy.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the Veteran's service-connected PTSD more nearly approximates than not the criteria of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as: suicidal ideation; impaired impulse control; and difficulty in adapting to stressful circumstances.

2.  The competent and credible evidence of record does not document any distinctive period during the pendency of this case where the Veteran's service-connected PTSD was manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

3.  The Veteran's service treatment records do not reflect any low back problems during her October 1978 to May 1980 period of active duty.

4.  The record reflects the Veteran underwent laminectomy of the lumbar spine in November 1989 due to problems that originated during that year.

5.  The competent medical and other evidence of record is against a finding the Veteran's pre-existing laminectomy of the lumbar spine was aggravated during her December 1990 to July 1991 period of active duty.

6.  The competent and credible evidence of record reflects that bilateral hip arthritis did not have its onset in service or within one year of separation from service, and is not otherwise related to service or a service-connected disability.

7.  Service connection was previously denied for diabetes mellitus by rating decisions promulgated in July and September 2004.  The Veteran was informed of these decisions, including her right to appeal, and did not appeal, nor was new and material evidence received within one year of their issuance.

8.  The evidence received more than one year since the last prior denial of service connection for diabetes mellitus was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but no more, for the Veteran's PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an award of service connection for post-operative laminectomy (L5) of the lumbar spine are not met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).

3.  The criteria for an award of service connection for bilateral hip arthritis, to include as secondary to lumbar spine disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In this case, the Veteran contends, in essence, that her PTSD is more disabling than contemplated by the current schedular evaluation.  She has also contended that service connection is warranted for her lumbar spine disability, and that she developed bilateral hip arthritis secondary to that disability.  In pertinent part, she has indicated she injured her back during her original period of active service in January 1980, had recurrent problems which resulted in surgery in 1989, and that her post-operative lumbar spine disability was aggravated during her December 1990 to July 1991 period of active duty.  Similarly, she contends service connection is warranted for diabetes mellitus; and that she developed glaucoma, hypertension, and neuropathy of the lower extremities secondary to the diabetes.  Among other things, she has indicated the diabetes may be due to her service in the Southwest Asia Theater of Operations during the Persian Gulf War, and/or that it is secondary to her service-connected PTSD.

The Board also notes that the Veteran's accredited representative asserted in a May 2016  statement that the September 2013 VA examination for the service-connected PTSD was not in the electronic records available for review, and that the information of this examination was solely from the December 2013 Supplemental SOC (SSOC).  However, the Board notes that a copy of this examination report is in the Virtual VA system, and available for the Board's review.  

The Veteran's representative also asserted in the May 2016 statement that if the benefit requested regarding the PTSD claim could not be granted based upon the evidence of record then the claim should be remanded due to the passage of time since the last examination.  Although, as detailed below, the Board finds the Veteran is entitled to a 70 percent rating for her PTSD she is presumed to be seeking the maximum benefit of 100 percent.  See AB v. Brown, 6 Vet. App. 35 (1993).  In any event, the Veteran has not demonstrated that the findings of the September 2013 VA examination are inaccurate, nor has she reported that her PTSD has increased in severity since the September 2013 VA examination.  Therefore, the Board finds that the evidence of record is sufficient to evaluate this disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2015) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").

The Board further notes the Veteran has not otherwise identified any other deficiency regarding the duties to notify and assist for the PTSD, lumbar spine, and bilateral hip claims.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  Moreover, as the merits of the claim of service connection for a lumbar spine disability was already addressed in the December 2013 SSOC, there is no prejudice to the Veteran by the Board also addressing this issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  




I.  Increased Rating - PTSD

Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 
More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

In addition, other related regulations provide that when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Analysis

Initially, the Board notes the Veteran has exhibited symptomatology associated with both the 30 percent criteria and the 50 percent criteria, to include depressed mood, anxiety, chronic sleep impairment to include nightmares; as well as difficulty in establishing and maintain effective work and social relationships, and disturbances of motivation and mood (to include as noted on the September 2013 VA examination).  Such symptomatology, as a general rule, does not indicate a rating in excess of the current 50 percent evaluation is warranted.

The Board also notes, however, that the Veteran has exhibited symptoms associated with the 70 percent criteria during the pendency of this case.  For example, she was hospitalized in November 2008, in part, due to suicidal behavior.  It was noted that her family was concerned with her impulse control and that she had inflicted superficial lacerations to her wrist and had made threats that she wanted to die.  Further, it was noted that she reported a great deal of anger, and mental status evaluation found her insight and judgment to be poor.  In short, this hospitalization report indicated deficiencies in family relations and judgment, and symptoms such as suicidal ideation and impaired impulse control.  She continued to report irritability and aggressiveness at a subsequent August 2009 VA examination.  Moreover, the record indicates the symptoms which resulted in her 2008 hospitalization developed as a result of recent stressful events in her life, which indicates difficulty in adapting to stressful circumstances.  The September 2013 VA examination also noted the Veteran's PTSD was manifested, in part, by difficulty in adapting to stressful circumstances.  She has also been noted to have symptoms not expressly noted in the schedular criteria such as hypervigilance and exaggerated startle response.

In view of the foregoing, the Board must determine whether the symptomatology of the Veteran's service-connected PTSD results in occupational and social impairment to the extent necessary for a rating in excess of 50 percent.

The Board notes that the evidence of record does indicate social impairment, to include family relations.  For example, while she has reported a good relationship with certain family members, she has a poor or no relationship with others.  She has also reported a history of work problems, and maintains she is unable to work due to the combination of her mental and physical impairments.  Her description of her work problems are consistent with the findings of impaired impulse control, and difficulty in adapting to stressful circumstances.  In addition, she was noted as having diminished interest and participation in social activities, feelings of detachment and a restricted range of effect on VA examinations in August 2009 and September 2013.

The Board has also taken into consideration the global assessment of functioning (GAF) scores assigned to the Veteran during the pendency of this case, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Here, the record reflects the Veteran has been predominantly assigned scores in the 50 to 60 range.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Id; 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual of Mental Disorders (DSM), for rating purposes).  As such, while there were periods her impairment was considered to be moderate, there were other periods where it was considered to be severe.  Further, the August 2009 VA examiner opined that the Veteran's symptoms cause severe impairment at work, as well as social functioning, but did not preclude employment in and of itself.

The Board is cognizant of the fact that the September 2013 VA examiner opined that the Veteran's level of occupational and social impairment was best described as encompassing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Such a description is consistent with the criteria for that of a 30 percent rating, and clearly not in excess of 50 percent.  Nevertheless, the Board also notes that the August 2009 VA examination indicates the Veteran's symptomatology increased in severity during periods of stress and flare-ups of physical problems.  This is consistent with the events that resulted in her November 2008 hospitalization.  Moreover, the record reflects the Veteran's PTSD has been treated with medication, which appears to have resulted in a stabilization of her symptoms, particularly after her November 2008 hospitalization.  For example, the November 2008 hospitalization report noted she was assessed with regard to medication management and placed on Cymbalta 30 mg daily ; and was discharged with plans for follow-up care through VA after being stabilized.  The September 2013 VA examination noted she was currently prescribed the medication Sertraline.  Stated another way, the record indicates the Veteran's PTSD symptoms have responded to medication, at least to the extent she has not demonstrated suicidal behavior since the November 2008 hospitalization.  As such, it may also account for the periods where her occupational and social impairment are not as severe as other periods during the pendency of this case.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects her PTSD more nearly approximates than not the criteria of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, and mood, due to such symptoms as: suicidal ideation; impaired impulse control; and difficulty in adapting to stressful circumstances.  Therefore, she is entitled to a 70 percent rating.  See 38 C.F.R. §§ 4.3, 4.7, 4.130.

The Board also finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 70 percent for her PTSD.  In other words, the competent and credible evidence of record does not document any distinctive period during the pendency of this case where the Veteran's service-connected PTSD was manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  For example, even though her insight and judgment were found to be poor at the time of the November 2008 hospitalization, her thought content and cognition were found to be stable.  On the August 2009 VA examination, her thought processes were found to be clear, logical, goal-directed and coherent; her thought content was relevant and appropriate.  Speech and communication were normal in rate, rhythm, tone and volume.  The more recent September 2013 VA examination found her thought processes were logical and organized; and that her speech was within normal limits in articulation, rate, tone, volume, and production.  Nothing in the other evidence of record reflects her PTSD has been manifested by the type of gross impairment in thought processes or communication associated with a 100 percent rating.

In addition, the August 2009 VA examination found the Veteran's behavior during the examination was appropriate; her grooming was found to be fair and her hygiene appeared good; she denied any history of delusions or hallucinations; she denied current homicidal or suicidal ideation; she was oriented in all spheres; and while her memory was found to be mildly impaired the record does not demonstrate memory loss for names of close relatives, own occupation, or own name.  At the September 2013 VA examination, she denied any legal or behavioral problems since the last examination; she had good hygiene; she was dressed casually and appropriately.  Nothing in these examinations, or the other evidence of record, otherwise indicates grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or the type of memory problems associated with a 100 percent rating.

The Board acknowledges the Veteran reported "sometimes" hearing a "knocking" sound at night as part of the September 2013 VA examination.  However, this was reported in the context of her sleep impairment, associated with a nightmare rather than being a persistent auditory hallucination or delusion, as she also reported nightmares where there was a knocking sound at the prior August 2009 VA examination.  Regardless, even if the Board were to find this was evidence of persistent hallucinations or delusions, the record does not reflect there were any distinctive period where the PTSD resulted in total occupational and social impairment.  As noted above, the Veteran continues to have good relations with at least some of her family members; the August 2009 VA examiner opined that the PTSD symptoms, in and of themselves, would not render the Veteran unemployable; the record does not reflect she has ever been assigned a GAF scores indicative of such total impairment; the September 2013 VA examiner's description of her level of occupational and social impairment is less than total.  Further, the Veteran herself has stated she is unemployable due to a combination of both her mental and physical disabilities, and not solely due to the PTSD.

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a 100 percent rating for her service-connected PTSD, to include as a "staged" rating pursuant to Fenderson, supra, and Hart, supra. 

II.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for Reserves.  38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard.  38 U.S.C.A. § 101(26), (27).  However, the advantages of certain evidentiary presumptions- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Analysis - Lumbar Spine

As noted above, the Veteran has indicated she injured her back during her original period of active service in January 1980, had recurrent problems which resulted in surgery in 1989, and that her post-operative lumbar spine disability was aggravated during her December 1990 to July 1991 period of active duty.  

The Board notes, however, that the Veteran's service treatment records do not contain any entries showing a diagnosis of or treatment for a lumbar spine condition/injury during her October 1978 to May 1980 period of active duty.  Although there is a service treatment record with a January 1980 date referenced by the Veteran, it shows treatment for a condition other than the lumbar spine/low back.  Moreover, the Veteran indicated on an April 1980 Report of Medical History that she had not experienced recurrent back pain, and her spine was clinically evaluated as normal on the concurrent service examination.  Similar findings were noted on an April 1984 Report of Medical History completed in conjunction with Reserve service, and her spine was evaluated as normal on examinations completed for Reserve service in April 1984 and September 1988.

In addition to the foregoing, the Board observes the Veteran underwent a laminectomy of the lumbar spine in November 1989.  Moreover, records from that period reflect the low back problems that resulted in that procedure began in that year (1989).  For example, records dated in October 1989 note she reported an onset of low back pain with radiation into the right lower extremity in June 1989, while other records from October 1989 note a 6 month history of these problems.  Further, the Board emphasizes that as part of a March 2004 application for VA benefits the Veteran reported her back disability began in 1988.

In view of the foregoing, the Board finds the evidence of record is inconsistent with the Veteran's claim of recurrent back problems that developed as a result of a January 1980 injury while on active duty.  As such, it calls into question the reliability of the Veteran's recollections regarding the history of her current lumbar spine disorder.  Moreover, as all other evidence reflects her current lumbar spine disorder developed in 1989 during a period when she was not on active duty, the Board finds the preponderance of the evidence is against a finding it was incurred or otherwise the result of her October 1978 to May 1980 period of active duty.  Further, as the lumbar spine disability was first shown in 1989, years after her May 1980 separation from her first period of active duty, the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for chronic disabilities present to a compensable degree within the first post-service year are not applicable to this matter.
Regarding the Veteran's contention the lumbar spine disability was aggravated during her December 1990 to June 1991 period of active duty, the Board notes the law provides every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  Further, temporary flare-ups will not be considered to be an increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  

In this case, the Board notes the Veteran indicated on a December 1990 Report of Medical History that she had experienced recurrent back pain.  Although no concurrent examination report appears to be part of the service treatment records available for the Board's review, a physician's comments section of the Report of Medical History did note her 1989 laminectomy of the lumbar spine.

The Board acknowledges that it is not clear whether the aforementioned physician's comments as to the prior laminectomy is sufficient to constitute a disability being "noted" at the time of entry into the 1990 to 1991 period of active duty.  However, even if it is not, the record clearly and unmistakably reflects the disability did pre-exist service.  As already mentioned, records from the 1989 laminectomy are on file which document a lumbar spine disability prior to December 1990, and the Veteran has never disputed she had a lumbar spine condition at the time she entered into this period of active duty.

With respect to the issue of whether the pre-existing lumbar spine disorder increased beyond natural progression during the 1990 to 1991 period of active duty, the Board notes that the service treatment records reflect the Veteran injured her back while shoveling in Saudi Arabia in February 1991.  Moreover, various records refer to this as having "aggravated" the pre-existing lumbar spine disorder, to include the physician's comments section to the June 1991 demobilization examination.  The spine was also found to be abnormal on the concurrent examination itself, with reference to the 1989 laminectomy.

Despite the foregoing, it is not clear from the service treatment records whether the references to aggravation mean a permanent increase in severity that was beyond natural progression that is necessary for the establishment of service connection, or a temporary flare-up which does not warrant service connection.

Although the Veteran's contentions intimate her back problems did increase in severity during her 1990 to 1991 period of active duty, the question of whether such an increase was or was not consistent with the natural progression of the disability involves complex medical issues that generally requires competent medical evidence to resolve.  Moreover, the Board finds that such competent medical evidence is especially necessary in this case, as it was determined above the record calls into question the reliability of the Veteran's recollections regarding the history of her lumbar spine disability.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board further notes that the only competent medical opinion of record to address the issue of aggravation of the pre-existing lumbar spine disability is that of the September 2013 VA examiner, which is against the claim.  VA examiners are presumed qualified to render competent medical opinions.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, nothing in the record otherwise reflects the VA examiner was not qualified to render a competent medical opinion in this case, to include the Veteran's own contentions.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the September 2013 VA examiner indicated familiarity with the Veteran's medical history based upon review of her VA claims folder.  Further, the examiner accurately summarized medical records relevant to her lumbar spine disability.  The Board also notes the VA examiner's opinion was not expressed in speculative or equivocal language.  Moreover, the examiner supported the opinion that the pre-existing lumbar spine disability was not permanently aggravated by service with stated rationale that included reference to relevant evidence of record.  In pertinent part, the examiner found that the service treatment records and the Veteran herself indicated acute back pain in February 1991, but no sustained loss of function or limitations from 1991 to 2000 and again from 2000 to 2007 to include being gainfully employed without restrictions during this time.  Further, the examiner stated that the current diagnosis of osteoarthritis of lumbar spine without radiculopathy was an expected natural progression of her condition but not permanently aggravated by service period.  The Board also notes that no competent medical evidence is of record which explicitly refutes the opinion of the September 2013 VA examiner, or the rationale thereof.  Consequently, the Board concludes the VA examiner's opinion is adequate, persuasive, and entitled to significant probative value in the instant case.

The Court has held that a physician's "unequivocal and uncontradicted opinion" can itself serve as clear evidence to rebut the presumptions of soundness and aggravation.  Harris v. West, 11 Vet. App. 456, 461 (1998) (The physician found that a veteran's medical condition, which was not noted at enlistment, preexisted service, and that the worsening during service was commensurate with the natural progression of the condition.).

For these reasons, the Board finds the competent and credible evidence of record clearly and unmistakably reflects the Veteran's pre-existing lumbar spine disorder was not aggravated during her 1990 to 1991 period of active duty.

In addition to the foregoing, the Board acknowledges that the Veteran did have service in the Southwest Asia Theater of Operations during the Persian Gulf War, and, thus, warrants consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which provides that compensation may be warranted on a presumptive basis for disabilities due to undiagnosed illness as well as medically unexplained chronic multi-symptom illnesses.  This means that even if a veteran's symptoms are attributed to a known clinical diagnosis, the presumptive provisions related to Gulf War service still apply.  In particular, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) . Therefore, even if a multi-symptom illness has a diagnosis, consideration should still be given as to whether the disability has no known etiology, or has a known, partially understood etiology.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  Id.  

In this case, however, the Veteran has a known clinical diagnosis for her lumbar spine disability.  Moreover, the September 2013 VA examiner explicitly stated that the diagnosis was that of a disease with a clear and specific etiology and diagnosis.  In other words, there is competent medical evidence against the current lumbar spine disability being a medically unexplained chronic multi-symptom illness.  Therefore, service connection is not warranted pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

No other basis for establishing service connection for the Veteran's current lumbar spine disability is demonstrated by the evidence of record.

In view of the foregoing, the Board finds that the Veteran's claim of service connection for post-operative laminectomy (L5) of the lumbar spine must be denied.

Analysis - Bilateral Hip Arthritis

In this case, the Board notes there is no indication of arthritis of the hips, or any other hip disability, in the Veteran's service treatment records, to include her June 1991 demobilization examination.  Further, the Board notes that competent medical testing such as X-rays are usually required to diagnose arthritis.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Stated another way, the Board finds it is not subject to lay diagnosis.  Here, the record reflects the first competent medical evidence of this disability is years after her separation from service in July 1991.  As such, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a), for a chronic disability manifested to a compensable degree within the first post-service year.  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.)

The Board further notes that the Veteran has not contended her bilateral hip arthritis was incurred in or otherwise the result of her military service.  Rather, she has contended these disabilities developed secondary to her lumbar spine disorder.  The Board acknowledges that medical treatment records, to include in August 2008, note she was evaluated for early hip ostearthritis at the same time as her lumbar spine disability, which does suggest some type of relationship.  Nevertheless, as detailed above, the Board has concluded service connection is not warranted for the lumbar spine disability.  Therefore, service connection cannot be established on a secondary basis pursuant to 38 C.F.R. § 3.310.

The Board also notes that the September 2013 VA examiner's finding that osteoarthritis of the lumbar spine was a disease with a clear and specific etiology and diagnosis appears to be in reference to arthritis in general.  As such, it would also apply to the hip arthritis so that the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this matter as well.

For these reasons, the Board finds that service connection is not warranted for the Veteran's bilateral hip arthritis.

III.  New and Material Evidence - Diabetes Mellitus

Legal Criteria

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Analysis

Service connection was previously denied for diabetes mellitus by rating decisions promulgated in July and September 2004.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal.  Further, the record does not reflect new and material evidence was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the prior denials are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

In this case, the evidence of record at the time of the prior denials in 2004 included statements from the Veteran, her service treatment records, and post-service medical records which cover a period through 2004.

As part of her original application for benefits in March 2004, the Veteran reported her diabetes began in 1991.  The Board notes that while the Veteran was on active duty for a period in 1991, it does not appear she specified the basis upon which she was seeking service connection for this disability.  Moreover, there were no findings of diabetes mellitus in her service treatment records, and the first finding of such in the post-service medical records appears to be years after her July 1991 separation from service.

The July 2004 and September 2004 rating decisions denied service connection for diabetes mellitus, in essence, because the evidence failed to show diabetes being caused or aggravated by service or of having been incurred within one year of discharge from service

The evidence added to the record more than one year since the last prior denial includes additional statements from the Veteran, as well as additional post-service medical records which cover a period through 2013.  In pertinent part, the medical records continue to show the Veteran has diabetes mellitus.  Nevertheless, such evidence appears to be cumulative and redundant as there was medical evidence showing the disability at the time of the prior denial.  The Board does note, however, that the Veteran has provided additional details regarding the nature and history of her diabetes that were not advanced at the time of the last prior denial.  Moreover, such details would appear to warrant at least a competent medical examination and opinion to determine the etiology of this disability.  See Shade, supra.  The Board also notes that the evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds the evidence received since the last prior denial of service connection for diabetes mellitus was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of this appellate claim does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claim.  In the abjudication that follows, the presumption that the evidence submitted to reopen the claim is true without regard to the other evidence of record no longer applies.

For the reasons detailed in the REMAND portion of the decision below, the Board finds that further development is required regarding the issue of service connection for diabetes mellitus.


ORDER

An increased rating of no more than 70 percent for the Veteran's PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

Service connection for post-operative laminectomy (L5) of the lumbar spine is denied.  

Service connection for bilateral hip arthritis, to include as secondary to lumbar spine disability is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus.  To this extent only the benefit sought on appeal is allowed.
REMAND

With respect to the Veteran's diabetes mellitus, the Board observes, as noted by the December 2013 SSOC, that records reflect she had elevated glucose readings in December 1987, but was not found to have diabetes at that time; and she subsequently had evaluated glucose readings in December 1996 shortly before being diagnosed with diabetes mellitus.  Although the December 1987 elevated glucose reading was between periods of active duty, it does reflect that there are medical findings that could be indicative of diabetes mellitus without an actual diagnosis.  However, such findings would require competent medical evidence to resolve.  The Board further notes that the Veteran contended in a September 2008 statement that type II diabetes mellitus generally develops between the ages of 45 to 55, and that she developed it at age 31; and asserted that this development was due to stress.  As she is service-connected for PTSD, the Board finds this raises the question of secondary service connection pursuant to 38 C.F.R. § 3.310.  Nevertheless, the effect one disability has upon another also involves complex medical issues which generally requires competent medical evidence to resolve.  Therefore, the Board finds that a remand is required to accord the Veteran a competent medical examination and opinion to determine the etiology of her diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

As the Veteran has contended her glaucoma, hypertension, and lower extremity neuropathy are secondary to her diabetes mellitus, these issues are inextricably intertwined.  Therefore, the Board must defer adjudication of these claims until the development deemed necessary for the diabetes mellitus claim has been completed.  Moreover, even though diabetes mellitus is explicitly stated as not being subject to service connection as a medically unexplained chronic multi-symptom illness pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, there is no such explicit prohibition regarding these other disabilities nor is there competent medical evidence which indicates these provisions do not apply to the other disabilities.  Consequently, a remand is also required to obtain competent medical evidence to clarify this matter.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records that date from November 2013.

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment of her diabetes mellitus, glaucoma, hypertension, and neuropathy of the lower extremities.  

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to clarify the nature and etiology of her diabetes mellitus, glaucoma, hypertension, and neuropathy of the lower extremities.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that diabetes mellitus had its onset in or is otherwise the result of her military service, to include her periods of active duty from October 1978 to May 1980, and December 1990 to July 1991; or was present to a compensable degree within one year of her July 1991 separation from service.  The opinion should reflect consideration of the fact there was an elevated glucose finding in December 1987, prior to her 1990 to 1991 period of active duty, as well as any other relevant medical testing results.

(b) If the examiner determines the diabetes mellitus is not directly related to service, then he or she should express an opinion as to whether it is at least as likely as not (1) caused or (2) aggravated by the service-connected PTSD.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

(c) Whether it is at least as likely as not the Veteran's glaucoma, hypertension, and neuropathy of the lower extremities are (1) caused or (2) aggravated by diabetes mellitus.  

(d) Whether the Veteran's glaucoma, hypertension, and neuropathy of the lower extremities are medically unexplained chronic multi-symptom illnesses.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and her representative should be furnished a SSOC that addresses all of the evidence obtained after the issuance of the last SSOC in December 2013, and provided an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


